Case 8:19-cv-00475-WFJ-SPF Document 45 Filed 06/03/19 Page 1 of 7 PageID 447



                             UNITED STATES DISTRICT COURT
                           FOR THE MIDDLE DISTRICT OF TAMPA
                                    TAMPA DIVISION


 ALVA JOHNSON,
 Individually and On Behalf of Herself and All
 Others Similarly Situated,                                 Case No. 8:19-cv-00475-WFJ-SPF
                  Plaintiff,

           vs.

 DONALD J. TRUMP,
 In His Individual Capacity and
 DONALD J. TRUMP
 FOR PRESIDENT, INC.,

                  Defendant.
 ______________________________________/


      PLAINTIFF’S RESPONSE IN OPPOSITION TO DEFENDANTS’ MOTION
                   TO COMPEL DEPOSITION OF PLAINTIFF
          Plaintiff Alva Johnson, by her undersigned counsel, opposes Defendant Donald J. Trump

and Donald J. Trump for President, Inc.’s (“Defendants”) Motion to Compel Deposition of Plaintiff

(Dkt. 40).

                                       I.     INTRODUCTION

          Ms. Johnson intends to attend her deposition noticed for Monday, July 8, 2019 at Veritext
Legal Solutions, 1250 I Street, NW, Suite 250, Washington, DC 20005 commencing at 10:00 am.

Because Ms. Johnson has agreed to attend her noticed deposition, and has made no indication that

she will not appear, there is nothing for this Court to compel. The motion is frivolous and should be

denied.

                                 II.        PROCEDURAL HISTORY

          Defendants falsely assert that Ms. Johnson purported to be unavailable “for multiple

months” (Dkt. 40 at 2) when, in reality, Defendants proposed a two-week range of dates in June
during which Ms. Johnson and her counsel were unavailable. Counsel for Defendants initially
Case 8:19-cv-00475-WFJ-SPF Document 45 Filed 06/03/19 Page 2 of 7 PageID 448




proposed that Ms. Johnson’s deposition be conducted on June 18, 19, or 20, 2019, but one of

Ms. Johnson’s counsel communicated that she was not available due to her preexisting vacation

plans from June 13 to June 25. Zavareei Decl. at ¶ 3. Defendants’ counsel then proposed that the

deposition take place between June 14 and June 28, 2019. Id. Ms. Johnson’s counsel told

Defendants’ counsel that Ms. Johnson was not available between June 27 and June 30 because, at

the time, she was the Events Coordinator at the Telluride Wine Festival, which would be taking

place that weekend. Dkt. 41-B at 2; Zavareei Decl. at ¶ 4. As she would have been handling logistics

during the week before the Festival, she was also unavailable between June 17 and June 26. Dkt. 41-

B at 2; Zavareei Decl. at ¶ 4. Because Ms. Johnson and her counsel were unavailable during the

period between June 14 and June 28, the parties then agreed to a deposition date of July 8, 2019.

Zavareei Decl. at ¶ 4. After Defendants’ counsel served the July 8, 2019 deposition notice, Ms.

Johnson resigned from her position with the Telluride Wine Festival. Id. at ¶ 5. As such, Ms.

Johnson’s counsel offered in a May 29, 2019 email to Defendants’ counsel to make Ms. Johnson

available for deposition earlier, on either June 14 or June 21. See id. ¶ 5, Exh. A.

        In initial meet and confer discussions, Defendants insisted that discovery should be strictly

limited to the facts surrounding Ms. Johnson’s battery, to the exclusion of other allegations in her

Complaint that she maintains are highly relevant to numerous aspects of her cause of action. See

Dkt. 36 at 8-10; Zavareei Decl. at ¶ 6. At the same time, Defendants demanded immediate dates for
the deposition of Ms. Johnson. Dkt. 41-A at 2; Zavareei Decl. at ¶ 6. Further, Defendants refused to

provide any dates for the deposition of Defendant Trump. Dkt. 36 at 7; Zavareei Decl. at ¶¶ 6-7. In

light of this one-sided approach, Ms. Johnson’s counsel initially took the position that no date for

her deposition would be agreed upon until the Court resolved the issues surrounding the scope of

permissible discovery and Defendants provided a date for the deposition of Defendant Trump. Dkt.

41-B at 3; Zavareei Decl. at ¶ 7. In order to try to resolve the dispute and avoid unnecessary

litigation around secondary issues, Ms. Johnson’s counsel acquiesced to Defendants on this issue

and agreed to make Ms. Johnson available for deposition even though these other disputes had not
been resolved. Dkt. 41-D at 3; Zavareei Decl. at ¶ 8. Following a telephonic conference in which

                                                    2
Case 8:19-cv-00475-WFJ-SPF Document 45 Filed 06/03/19 Page 3 of 7 PageID 449




Ms. Johnson’s counsel explained that he would make Ms. Johnson available for deposition without

conditions, Ms. Johnson’s counsel sent an email stating that the parties had “resolved” the dispute as

to Ms. Johnson’s deposition, “which we intend to proceed with on July 8, 2019.” Dkt. 41-D at 3;

Zavareei Decl. at ¶ 9.

        Despite Ms. Johnson agreeing to attend her deposition on July 8 without preconditions,

counsel for Defendants insisted that she “stipulate, in a filing with the court, that Ms. Johnson will

appear for deposition on July 8 in Washington DC, and waive all objections to the date, time and

location and will not file a motion for protective order to prevent the deposition from going forward

on that date, time, and location” Dkt. 41-D at 2. Ms. Johnson’s counsel did not believe—and still

does not believe—that such a stipulation was proper or necessary. Zavareei Decl. at ¶ 10. As such,

counsel reiterated that “[a]bsent some unexpected change in the status quo, Ms. Johnson will appear

at her deposition” and “[w]e do not intend to argue that her deposition should not go forward

because of your expected efforts to limit the proper scope of the discovery.” Dkt. 41-D at 1;

Zavareei Decl. ¶ 11. As of the parties’ latest meet-and-confer discussions, Ms. Johnson’s counsel has

communicated clearly that Ms. Johnson will attend the scheduled deposition on July 8, 2019—or

earlier now that her employment obligations have changed.

        On May 29, 2019, counsel for Defendants for the first time demanded that Ms. Johnson

complete her document production prior to her deposition, and in a subsequent email on May 31,
2019, asserted his intent to hold her deposition open indefinitely should her document production

not be completed before that date. Zavareei Decl. at ¶ 12, Exh. C. Ms. Johnson has already begun

the process of imaging and searching sources of documents responsive to the eighty-three (83)

requests for production set forth in Defendant Donald J. Trump for President, Inc.’s First Requests

for Production of Documents to Plaintiff, and intends to continue moving this process forward with

alacrity. Once the parties have agreed upon a protocol for discovery of electronically stored

information (“ESI”), Ms. Johnson will begin making rolling productions of documents. 1 Counsel for

1
 Defense counsel also falsely asserted that the parties had never discussed entering into an ESI
protocol and stated his belief that no ESI protocol was warranted in this case. In fact, in their joint
                                                    3
Case 8:19-cv-00475-WFJ-SPF Document 45 Filed 06/03/19 Page 4 of 7 PageID 450




Ms. Johnson is not, at this stage, in a position to offer a date certain by which the production will be

complete, but will produce responsive documents as promptly as reasonably possible. In any event,

Defendants noticed Ms. Johnson’s deposition without any mention of requiring production of all

responsive documents; indeed, they requested an early date for Ms. Johnson’s deposition prior even

to serving written discovery. It is Defendants’ prerogative to move forward with Ms. Johnson’s

deposition prior to receiving responsive documents, but Ms. Johnson will not agree to this eleventh-

hour request to hold open her deposition if her production is not complete at that time. Indeed, this

kind of gamesmanship is precisely the reason why Ms. Johnson would not, and could not, agree to a

stipulation waiving her rights with respect to her deposition.

                                         III.    ARGUMENT

        The Campaign brings this Motion to compel a deposition that is already noticed, scheduled,

and agreed upon by Ms. Johnson. After the parties agreed to a date and time on which Ms. Johnson

was available, the Campaign served a notice of deposition on Ms. Johnson. Absent a motion for a

protective order, this is sufficient to compel Ms. Johnson’s attendance. See DeepGulf, Inc. v.

Moszkowski, No. 3:18-cv-1466-MCR/MJF, 2019 WL 1751876, at *2 (N.D. Fla. Jan. 30, 2019) (“If a

person is a party, a simple notice of deposition is sufficient to compel attendance….”) (quoting Jules

Jordan Video, Inc., 617 F.ed at 1158)). In DeepGulf, the court found that a motion to compel the

opposing party to appear for deposition was premature because the motion did not allege that (1)
the opposing party had been provided written notice of deposition and (2) that the opposing party

had failed to attend the deposition. 2019 WL 1751876, at *3. In its discussion, the court explained

that “each party to a civil law suit has the right to take depositions of the other party, absent a

protective order entered by the trial judge.” (quoting Colonial Times, Inc. v. Gasch, 509 F.2d 517, 521

(D.C. Cir. 1975). And because each party has the right to take depositions of the other party, all that

is required to compel the opposing party to attend the deposition is a proper notice of deposition.


Case Management Report submitted to the Court, the parties jointly stated that they “anticipate
entering into a joint stipulation concerning the protocol for handling electronically stored
information (ESI).” See Dkt. 36 at 6.
                                                    4
Case 8:19-cv-00475-WFJ-SPF Document 45 Filed 06/03/19 Page 5 of 7 PageID 451




Id. at *2. See also Peitzman v. City of Illmo, 141 F.2d 956, 960 (8th Cir. 1944) (“Service of the notice

upon the attorney for defendants was all that was required to make it incumbent upon the parties to

appear.”).

        While the Campaign purports to bring its Motion pursuant to Rule 37, the Rule does not

apply because Ms. Johnson has not refused to attend her deposition. Rule 37 “allows a court to

grant a motion to compel only after a party has failed to appear for a properly noticed deposition.”

Dang ex rel. Dang v. Eslinger, No. 6:14-cv-27-Orl-31TBS, 2014 WL 3611324 (M.D. Fla. July 22, 2014)

(emphasis added). See also DeepGulf, Inc., 2019 WL 1751876, at *2 (“Before a party can move to

compel a deposition, it first must show that it served notice of the deposition on the opposing party

and that the opposing party failed to attend.”). Because the Campaign “do[es] not allege that they

provided written notice to [Ms. Johnson] and that [s]he failed to attend,” the Motion to Compel is

“premature.” DeepGulf, Inc., 2019 WL 1751876, at *2.

        If Ms. Johnson did not intend to attend her scheduled deposition, she would be required to

move for a protective order pursuant to Rule 26(c). This is because the deponent’s “duty to appear

at a deposition…is relieved only by obtaining either a protective order or an order staying the

deposition pending resolution of the motion for protective order.” Nationstar Mortgage, LLC v.

Flamingo Trails No. 7 Landscape Maintenance Assoc., 316 F.R.D. 327 (D. Nev. 2016); see also Spano v.

Satz, 2010 WL 11515690 (“In the absence of a pending protective order, under Rule 37, Plaintiff
was obligated to attend her deposition.”). An opposing party cannot simply refuse to show up to a

deposition as the party is under a duty to attend once it has been properly noticed. Just as

Defendant Trump is required to obtain a Court order to relieve him of his obligations under his

deposition notice, see Zavareei Decl. ¶ 7, Exh. B, Ms. Johnson remains under a duty to attend her

deposition absent an order of the Court.

        Ms. Johnson has neither filed a protective order nor made any preemptive indication that

she will fail to appear at her required deposition. She is not required to waive any future objections to

the date and time of the deposition should unexpected circumstances arise and is not required to
waive her right to move for a protective order. Defendants’ demand that Ms. Johnson stipulate to

                                                      5
Case 8:19-cv-00475-WFJ-SPF Document 45 Filed 06/03/19 Page 6 of 7 PageID 452




waive her legal rights should is neither required nor proper. Defendants’ gamesmanship, including

their latest ploy of demanding at this late date that Ms. Johnson either complete her document

production prior to the deposition or allow them a second bite at the apple, is exactly the reason

why Ms. Johnson refused to waive all rights with respect to her deposition. But she has committed

to, and intends to, appear the deposition.

          In short, because Ms. Johnson has agreed to attend her deposition, which was properly

noticed by Defendants, there is nothing for this Court to compel. “[M]otions to compel are motions

of last resort” and discovery disputes should, whenever possible, be “resolved without the federal

judiciary weighing in.” Shands Teaching Hospital & Clinics, Inc. v. Azar, No. 1:17cv245-MW/GRJ, 2018

WL 7350672, at * 2 (N.D. Fla. Nov. 6, 2018). Defendants have ignored their obligation to “avoid

unnecessary motion practice,”2 by filing this frivolous motion to compel and are “wasting the

parties’ time and expenses as well as scarce judicial resources.” Sprague v. Independent Bank, 2016 WL

6778931, at *5 (M.D. Fla. Nov. 16, 2016). As such, Defendants’ Motion to Compel should be

denied.

                                             CONCLUSION

          Defendants’ motion is a frivolous waste of judicial resources. As such, Ms. Johnson

respectfully requests that this Court deny Defendants’ Motion to Compel (Dkt. 40).


DATED: June 3, 2019                                     Respectfully submitted,

                                                        /s/ Hassan A. Zavareei
                                                        Hassan A. Zavareei (pro hac vice)
                                                        Trial Counsel
                                                        Katherine M. Aizpuru (pro hac vice)
                                                        TYCKO & ZAVAREEI LLP
                                                        1828 L Street NW, Suite 1000
                                                        Washington, D.C. 20036
                                                        P: (202) 417-3667
                                                        F: (202) 973-0950
                                                        hzavareei@tzlegal.com

2
 Travelers Indemnity Co. of Conn. V. Richard McKenzie & Sons, Inc., No. 8:17-cv-2106-T-23CPT, 2018
WL 3391270, at *1 (M.D. Fla. Apr. 4, 2018).
                                                   6
Case 8:19-cv-00475-WFJ-SPF Document 45 Filed 06/03/19 Page 7 of 7 PageID 453



                                         kaizpuru@tzlegal.com

                                         Tanya S. Koshy (pro hac vice)
                                         TYCKO & ZAVAREEI LLP
                                         1970 Broadway, Suite 1070
                                         Oakland, CA 94612
                                         P: (510) 250-3298
                                         F: (202) 973-0950
                                         tkoshy@tzlegal.com

                                         Janet Varnell (Fla. Bar No. 71072)
                                         Brian W. Warwick, (Fla. Bar No. 0605573)
                                         VARNELL & WARWICK, PA
                                         P.O. Box 1870
                                         Lady Lake, FL 32158-1870
                                         P: 352-753-8600
                                         F: 352-503-3301
                                         jvarnell@varnellandwarwick.com
                                         bwarwick@varnellandwarwick.com

                                         F. Paul Bland (pro hac vice)
                                         Karla Gilbride (pro hac vice)
                                         PUBLIC JUSTICE, P.C.
                                         1620 L Street NW, Suite 630
                                         Washington, DC 20036
                                         (202) 797-8600
                                         pbland@publicjustice.net
                                         kgilbride@publicjustice.net

                                         Jennifer Bennett (pro hac vice)
                                         PUBLIC JUSTICE, P.C.
                                         475 14th Street, Suite 610
                                         Oakland, CA 94612
                                         (510) 622-8150
                                         jbennett@publicjustice.net




                                     7
Case 8:19-cv-00475-WFJ-SPF Document 45-1 Filed 06/03/19 Page 1 of 20 PageID 454



                               UNITED STATES DISTRICT COURT
                             FOR THE MIDDLE DISTRICT OF TAMPA
                                      TAMPA DIVISION


  ALVA JOHNSON,
  Individually and On Behalf of Herself and All
  Others Similarly Situated,                                    Case No. 8:19-cv-00475-WFJ-SPF
                     Plaintiff,

              vs.

  DONALD J. TRUMP,
  In His Individual Capacity and
  DONALD J. TRUMP
  FOR PRESIDENT, INC.,

                     Defendant.
  ______________________________________/


       DECLARATION OF HASSAN A. ZAVAREEI IN SUPPORT OF PLAINTIFFS’
        OPPOSITION TO DEFENDANTS’ MOTION TO COMPEL DEPOSITION

          I, Hassan A. Zavareei, hereby declare as follows:

          1.        I am competent to testify to the matters stated herein. I submit this declaration in

 support of Plaintiff’s Response in Opposition to Defendants’ Motion to Compel Deposition of

 Plaintiff.

          2.        I am a partner at the firm Tycko & Zavareei LLP and am admitted pro hac vice to

 practice before this Court.

          3.        At the April 30, 2019 Rule 26(f) scheduling conference, Defendants’ counsel offered

 to schedule Ms. Johnson’s deposition for June 18, 19, or 20, 2019. Because my co-counsel, Janet

 Varnell, was planning to travel to Europe between June 13 and June 25, we requested an alternative

 date. Defendants’ counsel then proposed that the deposition be scheduled between June 14 and

 June 28, 2019.

          4.        Ms. Johnson communicated that she was working as the Events Coordinator for the

 Telluride Wine Festival and that she would be unable to attend a deposition between June 17 and
Case 8:19-cv-00475-WFJ-SPF Document 45-1 Filed 06/03/19 Page 2 of 20 PageID 455




 June 30 because she would be preparing for and working at the Festival. Because of this conflicting

 obligation, I told Defendants’ counsel that Ms. Johnson would be unavailable for a deposition until

 after the Festival. During a telephonic meet-and-confer conversation on May 9, 2019, the parties

 ultimately agreed that Ms. Johnson would make herself available for a deposition on July 8, 2019.

        5.      Ms. Johnson has since resigned from her position as Events Coordinator for the

 Telluride Wine Festival. Promptly after I learned of Ms. Johnson’s resignation, I told Defendants’

 counsel that Ms. Johnson could be made available for a deposition earlier than July 8, 2019, on

 either June 14 or June 21. A true and correct copy of this email is attached hereto as Exhibit A. We

 are currently meeting and conferring regarding whether an earlier date is feasible.

        6.      During initial telephonic meet-and-confer discussions, Defendants’ counsel stated

 that they believed discovery should be limited to only Ms. Johnson’s battery claim and that discovery

 should not be permitted as to allegations of misconduct by other women. Defendants’ counsel also

 insisted that they desired to schedule Ms. Johnson’s deposition immediately, but declined to provide

 any deposition dates for Defendant Trump.

        7.      Given defense counsel’s position regarding limiting the scope of discovery and

 failure to provide deposition dates for Defendant Trump, I told Defendants’ counsel that I would

 not agree to a deposition of Ms. Johnson until the outstanding discovery disputes were resolved.

 And because Defendants’ counsel would not propose any dates for Defendant Trump’s deposition,

 I unilaterally noticed Defendant Trump’s deposition for July 10, 2019. A true and correct copy of

 the notice of deposition is attached hereto as Exhibit B.

        8.      In order to avoid wasteful litigation and to move the case forward, I ultimately

 agreed to schedule Ms. Johnson’s deposition without conditions.

        9.      Following the telephone conversation, I sent an email to Defendants’ counsel

 confirming that our dispute as to Ms. Johnson’s deposition was “resolved.” I confirmed that “we

 intend to proceed” with Ms. Johnson’s deposition on July 8, 2019.

        10.     Even though I communicated to Defendants’ counsel that Ms. Johnson would

 appear at her deposition, Defendants’ counsel insisted in meet-and-confer conversations that Ms.
Case 8:19-cv-00475-WFJ-SPF Document 45-1 Filed 06/03/19 Page 3 of 20 PageID 456




 Johnson agree to file a stipulation with the court waiving her right to object to the deposition and to

 file a protective order in the future. Because I did not believe Ms. Johnson should be required to

 waive her legal rights, I did not agree to the stipulation.

         11.     In response to Defendants’ counsel’s demand for a stipulation, in an email dated

 May 10, 2019, I made clear that there was no need for a stipulation because “Ms. Johnson will

 appear at her deposition.” But I also made clear that “we will not simply abandon our rights and

 waive all objections.”

         12.     On May 29, 2019, defense counsel for the first time demanded that Ms. Johnson

 complete her document production within thirty (30) days of service of Defendants’ document

 requests. In an email response, I explained that while we would be serving substantive responses

 within thirty days, I did not expect we would be able to produce documents within that time frame.

 Counsel stated that if the document production is not complete at least a week before the

 deposition, counsel would “reserve the right to resume [Ms. Johnson’s] deposition” regarding any

 later-produced documents. Prior to this email, defense counsel had never mentioned requiring

 production of all responsive documents prior to Ms. Johnson’s deposition. Indeed, counsel

 requested the deposition before serving document requests. In an email response on June 2, 2019, I

 explained that we are moving forward with searching for responsive documents and will make

 rolling productions of documents once the parties have entered into an ESI protocol. A true and

 correct copy of this email exchange is attached hereto as Exhibit C.

         13.     My firm is working with an electronic discovery vendor and has begun the process of

 imaging and searching sources of electronic information for documents responsive to Defendants’

 requests.
Case 8:19-cv-00475-WFJ-SPF Document 45-1 Filed 06/03/19 Page 4 of 20 PageID 457




       I declare under penalty of perjury that the foregoing is true and correct. Executed this 3rd

       day of June, 2019 in Washington, D.C.



                                      ______/s/Hassan A. Zavareei____

                                               Hassan A. Zavareei
Case 8:19-cv-00475-WFJ-SPF Document 45-1 Filed 06/03/19 Page 5 of 20 PageID 458




                              EXHIBIT A
Case 8:19-cv-00475-WFJ-SPF Document 45-1 Filed 06/03/19 Page 6 of 20 PageID 459
Case 8:19-cv-00475-WFJ-SPF Document 45-1 Filed 06/03/19 Page 7 of 20 PageID 460
Case 8:19-cv-00475-WFJ-SPF Document 45-1 Filed 06/03/19 Page 8 of 20 PageID 461




                              EXHIBIT B
Case 8:19-cv-00475-WFJ-SPF Document 45-1 Filed 06/03/19 Page 9 of 20 PageID 462
Case 8:19-cv-00475-WFJ-SPF Document 45-1 Filed 06/03/19 Page 10 of 20 PageID 463
Case 8:19-cv-00475-WFJ-SPF Document 45-1 Filed 06/03/19 Page 11 of 20 PageID 464
Case 8:19-cv-00475-WFJ-SPF Document 45-1 Filed 06/03/19 Page 12 of 20 PageID 465
Case 8:19-cv-00475-WFJ-SPF Document 45-1 Filed 06/03/19 Page 13 of 20 PageID 466




                               EXHIBIT C
Case 8:19-cv-00475-WFJ-SPF Document 45-1 Filed 06/03/19 Page 14 of 20 PageID 467
Case 8:19-cv-00475-WFJ-SPF Document 45-1 Filed 06/03/19 Page 15 of 20 PageID 468
Case 8:19-cv-00475-WFJ-SPF Document 45-1 Filed 06/03/19 Page 16 of 20 PageID 469
Case 8:19-cv-00475-WFJ-SPF Document 45-1 Filed 06/03/19 Page 17 of 20 PageID 470
Case 8:19-cv-00475-WFJ-SPF Document 45-1 Filed 06/03/19 Page 18 of 20 PageID 471
Case 8:19-cv-00475-WFJ-SPF Document 45-1 Filed 06/03/19 Page 19 of 20 PageID 472
Case 8:19-cv-00475-WFJ-SPF Document 45-1 Filed 06/03/19 Page 20 of 20 PageID 473
